19 N.Y.2d 984 (1967)
Esther James, Respondent,
v.
Adam C. Powell, Jr., Appellant.
Court of Appeals of the State of New York.
Order of March 14, 1967
Argued April 17, 1967.
Order of May 11, 1967
Argued May 25, 1967.
Both appeals decided June 1, 1967.
Henry R. Williams, Lawrence R. Bailey, Thomas V. Sinclair, Jr., William C. Chance, Jr., Lucille Chance and Albert Aspinal for appellant.
Raymond Rubin for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Appeal from order of March 14, 1967
Appeal from order of May 11, 1967
On appeal from order of the Appellate Division dismissing appeal from the Special Term order adjudging appellant in contempt and committing him for such contempt: Order affirmed, without costs, for the reasons stated in the memorandum of the Appellate Division in the case of James v. Powell, decided on March 14, 1967 (27 A D 2d 814).
On appeal from order of the Appellate Division dismissing appeal from the Special Term order denying appellant's motion for an order to vacate an ex parte order of commitment for criminal contempt: Appeal dismissed. In view of our disposition in the companion case, also decided today, the appeal is academic.